Citation Nr: 0830001	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for major 
depression with insomnia.

2.  Entitlement to service connection for major depression 
with insomnia on a de novo basis.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.

4.  Entitlement to service connection for a low back 
disability on a de novo basis. 

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1973 to December 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, regional office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2008, the veteran appeared at a hearing before the 
undersigned at the RO.  A transcript of this hearing is 
contained in the claims folder. 

The issues of entitlement to service connection for major 
depression with insomnia, and a low back disability, and 
whether new and material evidence has been submitted to 
reopen the claim for service connection for a left foot 
disability will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC).


FINDINGS OF FACT

1.  Entitlement to service connection for major depression 
was denied in a December 1997 Board decision on the basis 
that there was no evidence of a relationship between the 
veteran's major depression and an injury or disease incurred 
due to active service.  

2.  Evidence submitted since December 1997 includes material 
that was not previously considered, and which purports to 
relate the veteran's major depression to his chronic pain, 
including pain from his service connected right foot 
disability.  

3.  Entitlement to service connection for a low back 
disability was denied in an October 1988 rating decision on 
the basis that there was no evidence of a current low back 
disability; the veteran did not submit a notice of 
disagreement with this decision.  

4.  Evidence received since October 1988 includes material 
that was not previously considered, and which indicates that 
the veteran currently has a low back disability.  


CONCLUSIONS OF LAW

1.  The December 1997 Board decision which denied entitlement 
to service connection for major depression is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 
(2007). 

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for major depression 
with insomnia.  38 C.F.R. § 3.156(a) (2007). 

3.  The October 1988 rating decision which denied entitlement 
to service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007). 

4.  New and material evidence has been received to reopen the 
veteran's claim for serviced connection for a low back 
disability.  38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

  The VCAA is not applicable where further assistance would 
not aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal regarding the reopening of 
the veteran's claims, further assistance is unnecessary to 
aid the veteran in this portion of his appeal.  

The veteran contends that he has developed major depression 
with insomnia as a result of active service.  Furthermore, he 
contends that he has developed a low back disability as a 
consequence of being struck in the back with a large pan 
while working in the kitchen in service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis or a psychoses becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
these disabilities during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

The record indicates that the veteran's claims for service 
connection for a back disability and service connection for 
major depression were both previously considered and denied 
by the VA. 

Entitlement to service connection for a back disability was 
denied in an October 1988 rating decision.  The veteran did 
not submit a notice of disagreement with this decision.  
Therefore, the October 1988 rating decision is final, and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The veteran's claim for service connection for major 
depression was denied in a December 1997 Board decision.  
When a claim is disallowed by the Board, it may not be 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  When a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made 
and, if it is, whether it provides a new factual basis for 
allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1105.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has 
stated that for the purpose of determining whether or not new 
and material evidence has been presented to reopen a claim, 
the evidence for consideration is that which has been 
presented or secured since the last time the claim was 
finally disallowed on any basis, and not only since the last 
time it was disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

The most recent denial of the veteran's claim for service 
connection for a back disability was the original October 
1988 rating decision.  The most recent final denial of the 
claim for service connection for major depression was the 
December 1997 Board decision.  

Major Depression

The December 1997 Board decision found that the veteran had 
not submitted competent medical evidence of a relationship 
between his major depression to an injury or disease incurred 
in or aggravated by active service.  

Evidence received since December 1997 includes VA treatment 
records dated January 2005, April 2005, and February 2006.  
Although these records do not refer specifically to the 
veteran's service connected right foot disability, they state 
that the veteran has major depression due to chronic pain due 
to orthopedic disabilities.  

The record shows that the veteran's disabilities include a 
service connected right foot disability, which is currently 
evaluated as 20 percent disabling.  Medical records, 
including a January 2008 VA podiatry examination, note that 
the veteran's right foot disability can be productive of 
severe pain.  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board finds that the evidence of severe pain in the 
veteran's service connected right foot disability and the 
evidence of depression due to chronic pain is new and 
material.  The evidence is new in that it contains 
information that was not previously considered by the 
December 1997 decision makers.  It is material in that it 
relates the veteran's major depression to his chronic pain.  
There is also evidence to show the veteran's service 
connected right foot disability is productive of severe pain.  
The absence of evidence relating his claimed major depression 
to a service connected injury or disease was a stated basis 
for the December 1997 denial.  Therefore, as there is new and 
material evidence, the veteran's claim is reopened.  

Entitlement to service connection for major depression with 
insomnia on a de novo basis will be addressed in the remand 
section at the end of this decision.  

Low Back Disability

The Board finds that new and material evidence has been 
submitted to reopen his claim for service connection for a 
low back disability.  

The October 1988 rating decision which initially denied 
entitlement to service connection for a low back disability 
found that there was no competent evidence of a current low 
back disability.  

Evidence received since October 1988 includes VA treatment 
records, as well as a March 2006 VA examination report.  
These records include diagnoses of a current low back 
disability, including a diagnosis of degenerative joint 
disease in the March 2006 examination report.  The evidence 
is new in that it contains information that was not 
previously considered by the October 1988 decision makers.  
It is material in that it now shows that the veteran has a 
current low back disability.  The absence of a current 
diagnosis was a stated basis for the October 1988 denial.  
Therefore, as there is new and material evidence, the 
veteran's claim is reopened.  

The matter of entitlement to service connection for a low 
back disability on a de novo basis will also be addressed in 
the remand section at the end of this decision.  


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for major depression 
with insomnia; to this extent, the veteran's claim is 
allowed.  

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for a low back 
disability; to this extent, the veteran's claim is allowed. 

REMAND

The evidence includes a copy of an award letter from the 
Social Security Administration (SSA).  The veteran testified 
at the June 2008 hearing that he is in receipt of SSA 
disability benefits and that that these benefits were awarded 
in part due to major depression, his back disability, and his 
left foot disability.  The medical records relied on by SSA 
to reach this decision are not contained in the claims 
folder.  Failure to obtain the SSA decision and relevant 
supporting documents violates VA's duty to assist the veteran 
in substantiating his claim. See 38 U.S.C. § 5103A(b),(c) 
(West 2002); Tetro v. Gober, 14 Vet.App. 100, 108-109 (2000).

The veteran was afforded a VA examination for major 
depression in March 2006.  Although the examiner found that 
the veteran's major depression was not related to active 
service, an opinion was not expressed as to whether the 
depression was caused or aggravated by the pain from the 
service connected right foot disability.  As noted earlier 
there are medical opinions that the depression is related to 
pain, but they do not distinguish pain related to service 
connected disabilities from pain due to other conditions.  An 
examination is needed to obtain such an opinion.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Similarly, the veteran was afforded a VA orthopedic 
examination in March 2006.  The examiner stated that he was 
unable to express an opinion relating the veteran's back 
disability to active service without resort to speculation.  
However, an opinion was not expressed as to whether the 
veteran's service connected right foot disability may have 
caused or aggravated his low back disability.  The Board 
finds that the veteran must be scheduled for an additional 
examination in order to obtain such an opinion.  

Finally, during the pendency of this appeal, the Court issued 
a decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1, 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  The veteran has not been provided with such 
a letter in regards to his request to reopen a claim for 
service connection for a left foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  In regards to the issue of whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for a left foot 
disability, send the veteran a letter 
that includes an explanation of the 
evidence and information necessary to 
establish entitlement to the underlying 
claim for service connection; what 
element was found lacking in the 
previous denial, and what constitutes 
new and material evidence to reopen the 
claim as determined by the evidence of 
record at the time of the previous 
final denial, including what evidence 
would be necessary to substantiate the 
element or elements required to 
establish the underlying claim that 
were found insufficient in the previous 
denial. 

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his major 
depression with insomnia.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner's 
attention is directed to the VA treatment 
records dated January 2005 to February 
2006 which state that the veteran has 
depression due to chronic pain syndrome.  
After the examination and review of the 
claims folder, the examiner should answer 
the following questions: Is it as likely 
as not (50 percent probability or more) 
that chronic pain from the veteran's 
service connected right foot disability 
has resulted in an aggravation of his 
psychiatric disability?  The reasons and 
bases for this opinion should be 
included. 

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After the examination and 
review of the claims folder, the examiner 
should answer the following question: Is 
it as likely as not (50 percent 
probability or more) that the veteran's 
low back disability was incurred or 
aggravated due to his service connected 
right foot disability?  The reasons and 
bases for this opinion should be 
included.  

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


